DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both first container and second consider enclosing wall as shown in Figure 3, while in applicant’s specification have reference number “23” designate to enclosing wall member of the second container 21 [0109] and [0100]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-20 are objected to because of the following informalities:  
In claims 2-20, line 1, “A method as claimed” should be changed to --The method as claimed -- to have proper antecedent basis to claim 1.
As to claim 8, line 21, applicant recites “the second enclosing wall members” which should be change to –the second enclosing wall member--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant recites “ first enclosing wall” in lines 8-9, which is lack of proper antecedent basis.  Applicant should change the limitation to “first enclosing wall member”.  Correction is required.
As to claim 2, applicant recites “ the transfer segment having a fourth permeability that permits passage of the volatile component through the transfer segment from the first interior of the container” which is not clear and not understand by the examiner since claim 2 is depended on claim 1 and claim 1 already describe that “the transfer segment having a second permeability that permits passage of the volatile component through the transfer segment to the first interior of the container” in lines 11-13.  How the same “transfer segment” at the outer surface of the portion of the first enclosing wall member (as recited in claim 1, lines 8-9) can have two different permeabilities.  Clarification is required.
As to claim 12, applicant recites “the transfer segment having a fourth permeability that permits passage of the volatile component through the transfer segment from the first interior of the first container” which is not clear and not understand by the examiner since claim 12 is depended on claim 9 to claim 6 to claim 4 and claim 2 and lastly to claim 1.   already describe that “the transfer segment having a second permeability that permits passage of the volatile component through the transfer segment to the first interior of the container” in lines 11-13.  How the same “transfer segment” at the outer surface of the portion of the first enclosing wall member (as recited in claim 1, lines 8-9) can have two different permeabilities.  Furthermore, Claim 2 also recites the similar limitation that cause the limitation of “a fourth permeability” lack of proper antecedent basis and not clear whether applicant is referring to the same “fourth permeability” as claimed in claim 2.  Clarification is required.  
Claims 3-11, 13-20 are also rejected under 112(b) due to their dependency of claim 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,136,182. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present invention are a set of method claims to increase the shelf lift of a product to be dispensed containing an initial concentration of a volatile component.  The method set of claims 1 and claim 8 combine to have identical structure to the product claims of the claim 1 of the patented application.  Therefore, since the structural limitation between the patented application and present application are identical, the product as claimed in the patented application would inherently perform the claimed process as claimed in the present application.  MPEP2112.02 (I).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736